Exhibit 10.1

THIS NOTE HEREOF HAS NOT BEEN REGISTERED UNDER THE SECURITIES ACT OF 1933, AS
AMENDED (THE “SECURITIES ACT”), OR ANY APPLICABLE STATE SECURITIES LAWS. THIS
NOTE HAS BEEN ACQUIRED FOR INVESTMENT PURPOSES ONLY AND NOT WITH A VIEW FOR
DISTRIBUTION OR RESALE, AND MAY NOT BE SOLD, OFFERED FOR SALE, PLEDGED OR
HYPOTHECATED UNLESS IT HAS BEEN SO REGISTERED OR AN EXEMPTION FROM SUCH
REGISTRATION IS AVAILABLE.

CONVERTIBLE PROMISSORY NOTE

 

 

Principal Amount: $29,412.00

Issue Date: August 17, 2010

FOR VALUE RECEIVED, the undersigned, Signature Exploration & Production Corp, a
Delaware corporation (the “Borrower” or the “Company”), hereby promises to pay
to the order of _________________________. (together with each of their said
heirs, personal representatives, successors and assigns, and any such bearer,
being hereinafter referred to collectively as the “Holder”), on or before August
17, 2011 (the “Maturity Date”), the principal sum of Twenty-Nine Thousand Four
Hundred Twelve Dollars ($29,412.00) (this “Note”), together with interest
thereon at the rate set forth herein (the “Loan”). For purposes of this Note,
“Borrower” shall mean all successors in interest and assignees, including,
without limitation, pursuant to a merger, consolidation, reorganization,
recapitalization or other similar restructuring event (collectively, a
“Reorganization”), and all endorsers, sureties and guarantors and any other
person liable or to become liable with respect to the Loan.

          1. Original Issue Discount. This Note is issued with an original issue
discount of 15% upon funding of $25,000 in cash by Holder to Borrower.

          2. Payment of Principal and Interest. The Borrower shall pay the
Holder all accrued interest shall be paid on the Maturity Date.

          3. Conversion. At any time while this Note is outstanding, the Holder
may convert any portion of this Note that is outstanding, whether such portion
represents principal or interest, into shares of common stock of the Company
(the “Conversion Shares”) at a price equal to $0.10 (the “Conversion Price”).
The Holder shall submit a notice of conversion (the “Notice of Conversion”) to
the Company indicating the amount of the Note being converted, the number of
shares issuable upon such conversion, and where the Conversion Shares should be
delivered. The Company must deliver the Conversion Shares to the Holder no later
than the third (3rd) business day after the date that Holder submits the Notice
of Conversion to the Company (such third business day is hereinafter referred to
as the “Share Delivery Date”).

          4. Holder’s Conversion Limitations. The Company shall not effect any
conversion of this Note, and a Holder shall not have the right to convert any
portion of this Note, to the extent that after giving effect to the conversion
set forth on the applicable Notice of Conversion submitted by the Holder, the
Holder (together with the Holder’s affiliates, and any Persons acting as a group
together with the Holder or any of the Holder’s affiliates) would beneficially
own in excess of the Beneficial Ownership Limitation (as defined below). For
purposes of the foregoing sentence, the number of shares of common stock
beneficially owned by the Holder and its affiliates shall include the number of
shares of common

--------------------------------------------------------------------------------



stock issuable upon conversion of this Note with respect to which such
determination is being made, but shall exclude the number of shares of common
stock which are issuable upon (i) conversion of the remaining, unconverted
principal amount of this Note beneficially owned by the Holder or any of its
affiliates and (ii) exercise or conversion of the unexercised or unconverted
portion of any other securities of the Company subject to a limitation on
conversion or exercise analogous to the limitation contained herein (including,
without limitation, any other convertible securities or warrants) beneficially
owned by the Holder or any of its affiliates. Except as set forth in the
preceding sentence, for purposes of this Section 4, beneficial ownership shall
be calculated in accordance with Section 13(d) of the Exchange Act and the rules
and regulations promulgated thereunder. To the extent that the limitation
contained in this Section 4 applies, the determination of whether this Note is
convertible (in relation to other securities owned by the Holder together with
any affiliates) and of which principal amount of this Note is convertible shall
be in the sole discretion of the Holder, and the submission of a Notice of
Conversion shall be deemed to be the Holder’s determination of whether this Note
may be converted (in relation to other securities owned by the Holder together
with any Affiliates) and which principal amount of this Note is convertible, in
each case subject to the Beneficial Ownership Limitation. To ensure compliance
with this restriction, the Holder will be deemed to represent to the Company
each time it delivers a Notice of Conversion that such Notice of Conversion has
not violated the restrictions set forth in this paragraph and the Company shall
have no obligation to verify or confirm the accuracy of such determination. In
addition, a determination as to any group status as contemplated above shall be
determined in accordance with Section 13(d) of the Exchange Act and the rules
and regulations promulgated thereunder. For purposes of this Section 4, in
determining the number of outstanding shares of common stock, the Holder may
rely on the number of outstanding shares of common stock as stated in the most
recent of the following: (i) the Company’s most recent periodic or annual report
filed with the Commission, as the case may be, (ii) a more recent public
announcement by the Company, or (iii) a more recent written notice by the
Company or the Company’s transfer agent setting forth the number of shares of
Common Stock outstanding. Upon the written or oral request of a Holder, the
Company shall within two Trading Days confirm orally and in writing to the
Holder the number of shares of common stock then outstanding. In any case, the
number of outstanding shares of Common Stock shall be determined after giving
effect to the conversion or exercise of securities of the Company, including
this Note, by the Holder or its affiliates since the date as of which such
number of outstanding shares of common stock was reported. The “Beneficial
Ownership Limitation” shall be 9.99% of the number of shares of the Common Stock
outstanding immediately after giving effect to the issuance of shares of common
stock issuable upon conversion of this Note held by the Holder. The Holder, upon
not less than 61 days’ prior notice to the Company, may waive the Beneficial
Ownership Limitation and the Beneficial Ownership Limitation shall no longer
apply as of the 61st day after such notice is delivered to the Company. The
limitations contained in this paragraph shall apply to a successor holder of
this Note.

          5. Warrant; Adjustments to Conversion and Exercise Prices.

 

 

 

 

a.

Warrant. Simultaneously with the issuance of this Note, Borrower shall issue to
the Holder a 5-year warrant (the “Warrant”) to purchase such number of shares of
common stock of the Company equal to the number of Conversion Shares issuable
upon full conversion of the principal amount of this Note, exercisable at a
price equal to $0.15 (the “Exercise Price”), subject to full-ratchet
anti-dilution adjustment as more fully described in the form of Warrant to be
provided by Holder and signed by the Company.

 

 

 

 

b.

Adjustments to Previously Issued Notes and Warrants. The Company hereby
acknowledges that (i) the conversion price of all other notes issued by the
Company to the Holder shall be reduced to $0.10 per share, pursuant to the
anti-dilution provisions therein, and (ii) the conversion price of all other
warrants issued by Company to the Holder (the “Original Warrants”) shall be
reduced to $0.10 per share, pursuant to the anti-dilution provisions


--------------------------------------------------------------------------------




 

 

 

 

 

therein. The Company further acknowledges that, pursuant to the anti-dilution
provisions therein, the number of shares of common stock issuable upon exercise
of the Original Warrants shall be increased such that the aggregate exercise
price payable thereunder, after taking into account the reduction in the
exercise price to $0.10 per share, shall be equal to the aggregate exercise
price of the Original Warrants prior to the adjustment herein.

          6. Acknowledgement by the Holder. The Holder hereby represents and
warrants to the Borrower that the Holder has sufficient knowledge and experience
of financial and business matters so that the Holder is able to evaluate the
merits and risks of purchasing this Note and the Holder has had substantial
experience in previous private and public purchases of securities. The Holder is
an “accredited investor” as that term is defined in Rule 501 of Regulation D
under the Securities Act.

          7. Anti-dilution Adjustment. If at any time this Note is outstanding,
the Company issues common stock or securities convertible into or exercisable
for common stock at a price per share that is lower than the Conversion Price (a
“Dilutive Issuance”), or adjusts the price per share at which any of its
outstanding securities can be converted into or exercised for common stock to a
price that is lower than the Conversion Price (a “Dilutive Adjustment”), the
Conversion Price shall automatically be adjusted to equal the lower price
granted in such Dilutive Issuance or Dilutive Adjustment (the “Adjusted
Conversion Price”), but the Adjusted Conversion Price may not be adjusted below
$0.01. The Company must provide written notice to the Holder of a Dilutive
Issuance or a Dilutive Adjustment (the “Adjustment Notice”) within three (3)
trading days of such occurrence, provided however that the Adjusted Conversion
Price shall be deemed to be in effect automatically upon any Dilutive Issuance
or Dilutive Adjustment regardless of whether the Company provides the Adjustment
Notice. The Company must honor any conversions requested by the Holder at the
Adjusted Conversion Price following any Dilutive Issuance or Dilutive
Adjustment.

          7a. No adjustment to the Conversion Price will be made (i) upon the
exercise of any warrants, options or convertible securities granted, issued and
outstanding on the date of issuance of this Note; (ii) upon the grant or
exercise of any stock or options which may hereafter be granted to or exercised
by any employee or consultant directly or under any employee benefit plan, stock
option plan or restricted stock plan of the Company now existing or to be
implemented in the future, so long as the issuance of such stock or options is
approved the Board of Directors of the Company; or (iii) upon the exercise of
the Warrants.

          8. Piggyback Registration Rights. If at any time this Note is
outstanding, the Company files a registration statement with the United States
Securities and Exchange Commission (the “Registration Statement”), the Company
must include the shares underlying this Note and the Warrant in such
Registration Statement. The Company shall notify the Holder of its intent to
file such Registration Statement at least thirty (30) days prior the filing of
the Registration Statement and provide the Holder an opportunity to review and
comment on such Registration Statement.

          9. Event of Default. Any of the following shall constitute an “Event
of Default” under this Note, and shall give rise to the remedies provided in
Section 10 herein:

 

 

 

 

(a)

The failure by the Borrower to pay the Indebtedness or otherwise to satisfy when
due, as contemplated in Section 2;

 

 

 

 

(b)

The failure by the Borrower to deliver the Conversion Shares by the Share
Delivery Date, as contemplated in Section 3;


--------------------------------------------------------------------------------




 

 

 

 

(c)

The failure by the Borrower to provide the Adjustment Notice or honor
conversions at the Adjusted Conversion Price following a Dilutive Issuance or
Dilutive Adjustment, as contemplated in Section 7;

 

 

 

 

(d)

The failure by the Borrower to timely file and keep current periodic reports
with the SEC;

 

 

 

 

(e)

If the Borrower: (i) makes a general assignment for the benefit of creditors;
(ii) is adjudicated a bankrupt or insolvent; (iii) files a voluntary petition in
bankruptcy; (iv) takes advantage, as against its creditors, of any bankruptcy
law or statute of the United States of America or any state or subdivision
thereof now or hereafter in effect; (v) has a petition or proceeding filed
against it under any provision of any bankruptcy or insolvency law or statute of
the United States of America or any state or subdivision thereof, which petition
or proceeding is not dismissed within 30 days after the date of the commencement
thereof; (vi) has a receiver, liquidator, trustee, custodian, conservator,
sequestrator or other such person appointed by any court to take charge of its
affairs or assets or business and such appointment is not vacated or discharged
within 30 days thereafter; or (vii) takes any action in furtherance of any of
the foregoing;

 

 

 

 

(f)

Any merger, liquidation, dissolution or winding up of the Borrower or its
business or any sale of all or substantially all of the Borrower’s capital stock
or assets; provided, however, the merger or sale of the Borrower with a
successor entity that acknowledges and expressly assumes in writing the
Borrower’s obligations hereunder shall not be considered an “Event of Default”
for purposes hereof; or

 

 

 

 

(g)

The Borrower attempts to effectuate or effectuates a reverse stock split of its
common stock without first obtaining the prior written consent of the Holder.

          10. Remedies on Default. If any Event of Default shall occur and be
continuing for a period of seven (7) calendar days, the Holder shall, in
addition to any and all other available rights and remedies, have the right, at
the Holder’s option unless such Event of Default shall have been cured or waived
in writing by the Holder (which waiver shall not be deemed to be a waiver of a
subsequent default), to: (a) declare the entire unpaid principal balance of this
Note, together with all interest accrued thereon and all other sums due by the
Borrower hereunder (the “Default Amount”),; and (b) pursue any and all available
remedies for the collection of such principal and interest to enforce its rights
as described herein; and in such case the Holder may also recover all costs of
suit and other expenses in connection therewith, including reasonable attorney’s
fees for collection and the right to equitable relief (including, but not
limited to, injunctions) to enforce the Holder’s rights as set forth herein.

          11. Certain Waivers. Except as otherwise expressly provided in this
Note, the Borrower hereby waives diligence, demand, presentment for payment,
protest, dishonor, nonpayment and default with respect to the Indebtedness
evidenced hereby. The Borrower hereby expressly agrees that this Note, or any
payment hereunder, may be extended, modified or subordinated (by forbearance or
otherwise) from time to time, without in any way affecting the liability of the
Borrower.

          12. Waivers and Amendments; Cumulative Remedies. Neither any provision
of this Note nor any performance hereunder may be waived orally, but only by an
agreement in writing and signed by the party against whom enforcement of any
waiver or discharge is sought. No right or remedy conferred upon the parties
under this Note is intended to be exclusive of any other right or remedy
contained herein or in any instrument or document delivered in connection
herewith, and every such right or remedy shall

--------------------------------------------------------------------------------



be cumulative and shall be in addition to every other such right or remedy
contained herein and/or now or hereafter existing at law or in equity or
otherwise.

          13. Governing Law. This Note shall be deemed to be a contract made
under the laws of the State of New York and shall be governed by, and construed
in accordance with, the laws of the State of New York, without giving effect to
the principles of conflicts of law. If either party shall commence an action or
proceeding to enforce any provision of this Note, then the prevailing party in
such action or proceeding shall be reimbursed by the other party for its
attorneys’ fees and other costs and expenses incurred with the investigation,
preparation and prosecution of such action or proceeding.

          14. Consent to Jurisdiction and Service of Process. The Borrower by
execution, and the Holder by acceptance, hereof each consent to the jurisdiction
of any federal district court in the State of New York having competent
jurisdiction. The Borrower waives personal service of any summons, complaint or
other process in connection with any such action or proceeding and agrees that
service thereof may be made, as the Holder may elect, by certified mail directed
to the Borrower at the location provided for in Section 16 hereof, or, in the
alternative, in any other form or manner permitted by law.

          15. Additional Documents. From time to time the Holder will execute
and deliver to the Borrower such additional instruments as the Borrower may
reasonably request to effectuate the purposes of this Note.

          16. Notices. All notices and other communications required or
permitted hereunder shall be in writing and shall be mailed by United States
first-class mail, postage prepaid, or delivered personally by hand or by
nationally recognized overnight courier or sent via facsimile addressed to:

If to the Borrower:

If to the Holder:

or at such other address as shall have been furnished to the other party in
writing. All such notices and other written communications shall be effective:
(a) if mailed, five days after mailing; (b) if delivered, upon delivery; and (c)
if sent via facsimile, upon confirmation of receipt.

          17. Wiring Instructions. Any amount wired to the Borrower hereunder
shall be wired in accordance with the following wiring instructions:

          Bank Name:
          Account Name:
          Account Number:
          Routing number:

          18. Severability. If any provision of this Note is prohibited or
unenforceable in any jurisdiction, it shall be ineffective in such jurisdiction
only to the extent of such prohibition or unenforceability, and such prohibition
or unenforceability shall not invalidate the balance of such provision to the
extent it is not prohibited or unenforceable nor the remaining provisions
hereof, nor render unenforceable such provision in any other jurisdiction.

          19. Assignment. This Note shall inure to the benefit of, and shall be
binding upon, the Borrower and the Holder and their respective successors and
permitted assigns. Neither party hereto may assign any of its rights or
obligations hereunder without the prior written consent of the other party.

--------------------------------------------------------------------------------



          20. Counterparts. This Agreement may be executed in any number of
counterparts, each of which shall be deemed an original, and all of which
together shall constitute one and the same instrument. A facsimile signature of
any party shall be considered to have the same binding legal effect as an
original signature.

          21. No Stockholder Rights. Nothing contained in this Note shall be
construed as conferring upon the Holder or any other person the right to vote or
to consent or to receive notice as a stockholder in respect of meeting of
stockholders for the election of directors of the Borrower or any other matters
or any rights whatsoever as a stockholder of the Borrower; and no dividends
shall be payable or accrued in respect of this Note.

          22. JURY WAIVER. THE BORROWER BY EXECUTION, AND THE HOLDER BY
ACCEPTANCE, HEREOF EACH CONSENT THAT IN ANY CIVIL ACTION, COUNTERCLAIM, OR
PROCEEDING, WHETHER AT LAW OR IN EQUITY, WHICH ARISES OUT OF, CONCERNS, OR
RELATES TO THIS NOTE, ANY AND ALL TRANSACTIONS CONTEMPLATED BY THIS NOTE, THE
PERFORMANCE OF THIS NOTE, OR THE RELATIONSHIP CREATED BY THIS NOTE, WHETHER
SOUNDING IN CONTRACT, TORT, STRICT LIABILITY, OR OTHERWISE, TRIAL SHALL BE TO A
COURT OF COMPETENT JURISDICTION AND NOT TO A JURY. EACH PARTY HEREBY IRREVOCABLY
WAIVES ANY RIGHT IT MAY HAVE TO A TRIAL BY JURY. ANY PARTY MAY FILE AN ORIGINAL
COUNTERPART OR A COPY OF THIS NOTE WITH ANY COURT, AS WRITTEN EVIDENCE OF THE
CONSENT OF THE PARTIES TO THIS NOTE OF THE WAIVER OF THEIR RIGHT TO A TRIAL BY
JURY.

[SIGNATURE PAGE]

          IN WITNESS WHEREOF, the undersigned has executed and delivered this
Note on and as of the date first set forth above.

Signature Exploration & Production Corp, a Delaware corporation, as Borrower

 

 

 

By

 

 

 

 

 

Name: Steven Weldon

 

Title: Chief Executive Officer

 


--------------------------------------------------------------------------------